Citation Nr: 9905918	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  96-44 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased disability evaluation for 
herniated nucleus pulposus, L4-5, currently evaluated as 
10 percent disabling.

2. Entitlement to an increased disability evaluation for 
herniated nucleus pulposus, C5-6, currently evaluated as 
10 percent disabling.

3. Entitlement to an increased disability evaluation for 
residuals of a closed head injury, currently evaluated as 
10 percent disabling.

4. Whether new and material evidence has been submitted to 
reopen the claim for service connection for hypertension.

5. Entitlement to service connection for angina.

6. Entitlement to service connection for a left eye disorder 
with hemorrhage secondary to the closed head injury.

7. Entitlement to service connection for migraine headaches 
secondary to the closed head injury.

8. Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from October 1959 to 
October 1963, and from July 1979 to March 1981.  He served on 
active duty for training from April 7th to 21st, 1990 and on 
inactive duty training on July 21st, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in May 1996, by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues of entitlement to increased disability evaluations 
for herniated nucleus pulposus, L4-5, herniated nucleus 
pulposus, C5-6, and for residuals of a closed head injury as 
well as entitlement to service connection for migraine 
headaches and depression are the subject of the remand 
immediately following this decision.


FINDINGS OF FACT

1. Service connection for hypertension was last denied by the 
RO in September 1994; the appellant was notified of that 
decision in September 1994 and there was no appeal within 
one year of that notification.

2. Evidence submitted in support of the appellant's petition 
to reopen his claim for hypertension while new in that it 
has not been previously considered, is not material to the 
time of onset of the appellant's hypertension.

3. There is no competent evidence of record to establish the 
presence of a disorder manifested by angina which is 
related to the appellant's service.

4. There is no competent evidence of record to relate a 
hemorrhage of the left eye to the appellant's service-
connected residuals of a closed head injury or to his 
service.

CONCLUSIONS OF LAW

1. New and material evidence not having been submitted, the 
claim for service connection for hypertension is not 
reopened and the September 1994 rating decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1998).

2. The claims for service connection for a disorder 
manifested by angina and a left eye disorder with 
hemorrhage secondary to the service-connected closed head 
injury are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In evaluating the appellant's current petition to reopen his 
claim for service connection for hypertension, the Board 
considers all evidence submitted by the appellant or obtained 
on his behalf since the last final denial in order to 
determine whether this claim must be reopened and 
readjudicated on it's merits.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  In this case, service connection for 
hypertension was denied by the RO in September 1994.  The RO 
noted that while the appellant's blood pressure was mildly 
elevated after sustaining a head injury, there were no 
additional reports to confirm the presence of hypertension 
during the appellant's service or within the initial post-
service year.  The appellant was notified of that decision in 
September 1994 and there was no appeal filed within one year 
of that notification.

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Veterans Appeals, the Board may reopen 
and review a claim which has been previously denied only if 
new and material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet.App. 140 (1991).  To determine whether 
new and material evidence has been presented to reopen a 
claim, a two-step analysis must be conducted.  Evans, slip 
op. at 13-14.  "First, it must be determined whether the 
evidence presented or secured since the prior final 
disallowance of the claim is new and material when 'the 
credibility of the [new] evidence' is presumed . . . . 
Second, if the evidence is new and material," the claim must 
be reopened and the former disposition reviewed based on all 
the evidence of record to determine the outcome of the claim 
on the merits.  Evans, slip op. at 13 (citations omitted).

The first step of the two-step analysis, i.e., determining 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material involves 
the following:  (1) whether the newly presented evidence is 
"new"; if so, (2) whether it is "material" in the sense of 
being relevant to and probative of the "issue at hand" in 
the case. 

Evidence is new when it was not of record at the time of the 
last final disallowance and not merely cumulative of other 
evidence that was then of record.  Evans, slip op. at 13.  
Material evidence is (1) relevant to and probative of the 
"issue at hand" in the case and (2) is significant enough, 
either by itself or in connection with evidence already of 
record, that it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156, Hodge v. 
West, No. 98-7017, (Fed. Cir. Sept. 16, 1998).

Determining what the "issue at hand" in a case is depends 
on the specified basis or bases for the last disallowance of 
the claim.  Evans, slip op. at 14-15.  New evidence need not 
be probative of all elements involved in the claim but need 
be probative only as to each element that was a specified 
basis for the last disallowance.  Evans, slip op. at 15.

The questions involved in determining whether evidence is new 
and material are sequential questions and a negative answer 
to any one of them ends the inquiry and the claim to reopen a 
previously and finally disallowed claim must be denied.  
Therefore, if the newly presented evidence is not "new," 
the claim to reopen fails on that basis and no further 
analysis of the evidence is required.  Similarly, if "new" 
evidence is not "material" in the sense that it is not 
relevant to and probative of the "issue at hand," the claim 
to reopen fails on that basis and the inquiry ends.  See 
Evans, slip op. at 18-19 (holding that "new" evidence was 
not relevant to and probative of a nexus between the claimed 
psychiatric disorder and an in-service injury or disease 
which was the "issue at hand" in the case, and therefore 
the "new" evidence was not "material" evidence and the 
inquiry ended, notwithstanding "old" evidence in the record 
pertaining to a nexus between the veteran's psychiatric 
disorder and his military service).

In reviewing the appellant's petition to reopen his claim, 
the Board notes that the specified basis for the prior denial 
was the lack of evidence to establish the presence of 
hypertension during service or within one year of service 
discharge.  Evidence submitted or obtained in support of the 
appellant's petition includes VA outpatient treatment 
reports, VA hospitalization reports and Eisenhower Army 
Medical Center treatment reports dated in 1995 and 1996 as 
well as testimony offered by the appellant and his wife at a 
hearing conducted in December 1998, before the undersigned 
Member of the Board.

The Board finds that the above evidence is new in that it has 
not been previously considered in the adjudication of the 
appellant's claim for service connection for hypertension.  
However, it is not found to be material as it fails to 
address the issue at hand in this case, specifically, the 
incurrence of hypertension during service.  In the absence of 
additional medical evidence to the contrary, viewed in light 
of the lack of evidence of continuing treatment during 
service beyond the single entry, and the lack of any 
pertinent findings on service separation examination, the 
Board concludes that new and material evidence has not been 
submitted.  The evidence submitted in support of the 
appellant's claim fails to address the etiology of the 
hypertension and as such, is not found to be significant 
enough, either by itself or in connection with evidence 
already of record, that it must be considered in order to 
fairly decide the merits of the claim.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).

The appellant's assertions regarding the relationship between 
his hypertension and service have been carefully considered 
by the Board.  However, any relationship between complaints 
and diagnoses involves medical opinions and the appellant as 
a lay person is not competent to offer medical opinions.  In 
the absence of such expert opinion, these statements are not 
deemed to be of sufficient probative value to be material and 
serve as the basis for reopening the appellant's claim.  See 
Espirtu v. Derwinski, 2 Vet.App. 492 (1992)( where the United 
States Court of Veterans Appeals held that the lay neighbors 
of the veteran were not capable, on the facts as presented, 
of providing a probative diagnosis as to the cause of the 
veteran's death and, hence, this evidence is not material.)  

In view of the above and the lack of any additional new and 
material evidence, the appellant's petition to reopen the 
claim for service connection for hypertension is denied.

II.  Well Grounded Claims

"[A] person who submits a claim for benefits under a law 
administered by the
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Cambino v. Gober, 10 Vet. App. 507 (1997); 
Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A well 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the United States Court of Veterans 
Appeals (Court) held that a claim must be accompanied by 
supportive evidence and that such evidence "must 'justify a 
belief by a fair and impartial individual' that the claim is 
plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary findings of casts, or any cough, etc., in 
service will permit service connection of arthritis, disease 
of the heart, nephritis, or pulmonary disease, etc., first 
shown as a clear-cut clinical entity, at some later date.  
Idem.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id. (emphasis added)  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id; See Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

After careful review of the evidence of record in this case, 
the Board finds that the appellant has failed to submit 
evidence of well grounded claims for service connection for a 
disorder manifested by angina or a left eye disorder with 
hemorrhage.  The service medical records are entirely silent 
with respect to either of these disorders and while recent 
treatment reports document complaints of angina and note that 
the appellant was seen for a vitreous hemorrhage of the left 
eye, there is no competent evidence to link any disorder 
manifested by angina or the left eye hemorrhage to the 
appellant's period of service or to his service-connected 
disabilities. 

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the relationship 
between a disorder manifested by angina, a left eye disorder 
with hemorrhage and the appellant's service or a service-
connected disability are inherently incredible when viewed in 
the context of the total record.  While the appellant may be 
competent to offer evidence regarding symptoms, Savage v. 
Gober, 10 Vet. App. 489 (1997), he is not competent to 
diagnose the presence of a current disability or to relate 
the presence of any current disability to his period of 
service.  Such a relationship, which involves a medical 
diagnosis, must be identified by an appropriate medical 
expert.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's statements 
and testimony with respect to his claims; however, through 
these statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to his 
current diagnoses and their relationship to service because 
his current diagnoses and their relationship to any causative 
factor or other disability, as noted above, are medical 
conclusions and lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical etiology or 
diagnosis cannot constitute evidence to render a claim well 
grounded under section 5107(a).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claims, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
In this case, the appellant has not put VA on notice of the 
existence of any additional evidence that, if submitted, 
could make his claim well grounded.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a).


ORDER

New and material evidence not having been submitted, the 
claim for entitlement to service connection for hypertension 
is not reopened.

Well grounded claims for service connection for a disorder 
manifested by angina and a left eye disorder with hemorrhage 
not having been submitted, these claims are denied.



REMAND

Review of the record reveals that the appellant's service-
connected lumbar and cervical spine disorders and residuals 
of a closed head injury have not been evaluated by VA for 
compensation purposes since 1994.  Although the record 
reflects that the appellant has been seen on a continuing 
outpatient basis for various disorders to include those noted 
above, these reports document treatment and are not found to 
be of sufficient specificity to provide for an adequate basis 
upon which to evaluate the overall nature and severity of the 
service-connected disabilities at issue.  

The Board further notes that the appellant has claimed 
entitlement to service connection for migraine headaches 
secondary to the service-connected closed head injury as well 
as for depression.  The record reflects that in February 
1996, an Administrative Law Judge in his decision regarding 
the appellant's claim for Social Security Administration 
benefits, found that one of the appellant's disabilities was 
"post-concussive traumatic headaches."  VA outpatient 
treatment reports reflect diagnoses of migraine headaches as 
well as post-concussive headaches with vascular headache 
features.  Unfortunately these reports provide no information 
regarding the etiology of the headaches to include their 
relationship to the service-connected closed head injury or 
other causes such as the post-service strokes.  Furthermore, 
VA outpatient treatment reports dated in December 1994 
reflect a diagnosis of major depression due to the 1990 head 
injury and in February 1995 a diagnosis of depression 
secondary to the appellant's service-connected conditions was 
noted.  

In view of these findings, the Board concludes that 
additional development is necessary with respect to the above 
claims.  Accordingly, in an effort to fully assist 

the appellant in the development of his case, and to extend 
to the appellant every equitable consideration, this case is 
REMANDED for the following action:

1. While this case is in remand status, 
the appellant and his representative 
may submit additional evidence and/or 
argument on the appealed issues.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).  The appellant is 
further advised that he should assist 
the RO, to the extent possible, in the 
development of his claims, and that 
failure to cooperate may result in an 
adverse decision.  Wood v. Derwinski, 
1 Vet.App. 191, 193 (1991).

2. The RO should request that the 
appellant identify dates, locations 
and treatment providers for all 
private or VA treatment for the 
disabilities currently on appeal since 
1996.  Appropriate releases, as 
necessary, should be requested and 
efforts to obtain any records of 
treatment should be documented.  Any 
evidence received in response to this 
request should be associated with the 
claims folder.

3. The appellant should be scheduled for 
comprehensive VA examinations in an 
effort to determine the current nature 
and severity of the herniated nucleus 
pulposus at L4-5 and C5-6 as well as 
the residuals of the closed head 
injury.  These examinations are also 
requested to obtain expert opinions 
regarding the presence of a chronic 
headache disorder as well as a 
depressive disorder and their 
relationship, if any, to the 
appellant's service or service-
connected disabilities.  The claims 
folder and a copy of this remand must 
be made available to, and reviewed by 
the examiners prior to the 
examinations.  All diagnostic tests 
and studies deemed necessary by the 
examiners, to include radiological 
studies should be conducted.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiners should review the results of 
any testing prior to completion of the 
reports.  The reports of the 
examinations should be comprehensive 
and include a detailed account of all 
manifestations of relevant pathology 
found to be present.  The examiners 
should provide complete rationale for 
all conclusions reached.

a.  With respect to the functioning 
of the appellant's cervical and 
lumbar spine, attention should be 
given to the presence or absence of 
pain, any limitation of motion, 
swelling, muscle spasm, ankylosis, 
deformity, or impairment appropriate 
to the site of the diseased discs.  
The examiner should provide complete 
and detailed discussion with respect 
to any weakness; fatigability; 
incoordination; restricted movement; 
or, of pain on motion.  In that the 
examination is to be conducted for 
compensation rather than for 
treatment purposes, the physician 
should specifically address the 
functional impairment of the 
appellant's cervical and lumbar 
spine in correlation with the 
criteria set forth in the VA 
Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1998).  The examiner 
should provide a description of the 
effect of any pain on the function 
and movement of both areas of the 
appellant's spine.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995); See 38 
C.F.R. § 4.40 (1998) (functional 
loss may be due to pain, supported 
by adequate pathology).  See also 
Arnesen v. Brown, 8 Vet.App. 432 
(1995).  In particular, it should be 
ascertained whether there is 
additional motion lost due to pain 
on use or during exacerbation of the 
disability. 

b.  The examiner is requested to 
comment on the degree of limitation 
on normal functioning of the spine 
caused by pain.  The examiner must 
conduct range of motion (ROM) 
testing, and should report the exact 
ROM of each area of the spine.  The 
ROM results should be set forth in 
degrees, and the report should 
include information as to what is 
considered "normal" range of 
motion.  See 38 C.F.R. § 4.46; 
Littke v. Derwinski, 1 Vet.App. 90 
(1990). 

c.  With respect to headaches and 
depression, the examiner(s) are 
requested to provide current 
diagnosis(es) for the complaints, if 
any, and to comment on their 
etiology.  Specific comment is 
requested regarding the relationship 
between any diagnosed headache 
disorder and psychiatric impairment 
and the appellant's service-
connected disabilities.


4. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  38 C.F.R. § 4.2 (1998); 
Stegall v. West, 11 Vet. App. 268 
(1998).

5. Thereafter, the RO should readjudicate 
the appellant's claims with 
consideration of all the evidence of 
record, to include any additional 
evidence received pursuant to the 
above requests as well as that 
received at the hearing before the 
undersigned Member of the Board in 
December 1998.

If the benefits remain denied, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case (SSOC) which provides citation to and discussion 
of the relevant law and regulations and they should be 
provided a reasonable period of time in which to respond to 
the SSOC.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review.  The appellant 
need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

